—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Price, J.), entered February 18, 1997, which, upon a jury verdict finding her to be 50% at fault in the happening of the accident, is in favor of her and against the defendant in the principal sum of only $36,500.
*602Ordered that the judgment is modified, on the law, by deleting therefrom the principal sum of $36,500, and substituting therefor the principal sum of $73,000; as so modified, the judgment is affirmed, with costs to the plaintiff, and the matter is remitted to the Supreme Court, Queens County, for the entry of an amended judgment in accordance herewith.
On the facts presented at trial, there was no valid line of reasoning from which the jury could have concluded that the plaintiff engaged in conduct which fell below the standard required of a reasonably prudent person to keep herself from harm (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 517; Linszer v Wachsman, 232 AD2d 530; Louise B. G. v New York City Bd. of Educ., 143 AD2d 728, 729-730). Thus, we find that the plaintiff was not negligent, and that the defendant was 100% at fault in the happening of the accident. Accordingly, the plaintiff is entitled to a judgment in the principal sum of $73,000, and the matter is remitted to the Supreme Court, Queens County, for the entry of an amended judgment.
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.